                                                                              FILED: 9/18/2019 3:28 PM
Case 4:19-cv-00747-RWS-KPJ Document 2 Filed 10/10/19 Page 1David
                                                           3ofPageID
                                                               12Trantham
                                                                   PageID
                                                                       #: #: 27
                                                                              Denton County District Clerk
                                                                              By: Dylan Ladwig, Deputy

                                             19-8951-16
                                    CAUSE NO.

CIG RETAIL PROPERTIES, INC.                            §            IN THE DISTRICT COURT
                                                       §
        Plaintiff                                      §
                                                       §
v.                                                     §                 JUDICIAL DISTRICT
                                                       §
PHILADELPHIA INDEMNITY                                 §
INSURANCE COMPANY                                      §
                                                       §
        Defendant                                      §            DENTON COUNTY, TEXAS

      PLAINTIFF’S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, CIG Retail Properties, Inc.* files this original petition against Defendant,

Philadelphia Indemnity Insurance Company, in which Plaintiff is seeking monetary relief of over

$1,000,000. In support of this petition, Plaintiff would show this honorable court as follows:

                              I. Parties. Venue and Discovery Level

       Plaintiff, CIG Retail Properties, Inc. (hereafter “CIG”), is a Texas limited partnership that

owns the property at 1565 West Main Street, Lewisville, Texas 75067, also known as the Garden

Park Shopping Center (hereinafter “Garden Park”) which is the subject of this lawsuit. Plaintiff

is also the insured on that property in this first-party insurance lawsuit.

       Defendant, The Philadelphia Indemnity Insurance Company (hereafter “Philadelphia”), is

a foreign fire and casualty insurance company doing business in Texas that can be served with

process by serving its registered agent for service, CT Corporation System, 1999 Bryan Street,

Suite 900, Dallas, Texas 75201-3136.

       The venue of this case is proper in Denton County, Texas under Sections 15.002 and

15.032 of the Texas Civil Practices and Remedies Code and Section 17.56 of the Deceptive

Trade Practices-Consumer Protection Act (hereafter the "DTPA").




                                                   I
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         3 of 13
                                                              2 ofPageID
                                                                   12 PageID
                                                                         #: 13
                                                                             #: 28



       Plaintiff intends to conduct discovery in this case under Level 3 pursuant to Rule 190.4 of

the Texas Rules of Civil Procedure.

                             II. Agency and Respondent Superior

       Whenever in this petition it is alleged that the Defendant did any act or thing, it is meant

that the Defendant or its agents, officers, servants, employees, or representatives did such act or

thing. Such act or thing was also done with the full authorization or ratification of Defendant or

done in the normal routine, course, and scope of the agency or employment of Defendant or its

agents, officers, servants, employees, or representatives. In a July 25, 2019 letter, Philadelphia

accepted liability for the acts and omissions of its employees, representatives and agents

concerning the claims that are the subject matter of this suit, including, without limitation,

Vericlaim, Inc., Joel Dahlvig, Gregory Hagupian, Lisa McManus, Kean Jenner, and Haag

Engineering.

                                   III. Conditions Precedent

       All conditions precedent to recovery have occurred or been performed.

                                      IV. Facts of the Case

       CIG purchased an insurance policy from Philadelphia (Policy Number PHPK1602624) to

cover property losses at Garden Park for the policy period of February 1, 2017 to February 1,

2018. On or about April 10,2017, during the subject policy period, a wind and hail storm caused

substantial damage to the roofs of Garden Park located at 1565 W. Main Street, Lewisville,

Texas 75067. Thereafter, CIG reported this loss to Philadelphia and its agents, who assigned this

loss claim number PHRA18011142352.

       For this loss, Philadelphia hired an independent adjuster, Joel Dahlvig of

Vericlaim/Sedgwick, to assist with the inspection and investigation of the claim. CIG believes




                                                2
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         4 of 13
                                                              3 ofPageID
                                                                   12 PageID
                                                                         #: 14
                                                                             #: 29



that Philadelphia hire adjusters like Dahlvig because they are biased for insurers and

Philadelphia knows that these adjusters will conduct unreasonable and result-oriented

investigations and will give Philadelphia low-balled and result-oriented estimates on which

Philadelphia can either deny or under pay an insured’s storm damage insurance claim. CIG hired

a roofing company, IFC Roofing, to assist with the inspection and estimating of the storm

damage at Garden Park.

       Subsequently, Philadelphia and Dahlvig retained Keen Jenner of Haag Engineering

Company to assist with the investigation on the claim and the inspection of the property. On or

about March 8, 2018, Dahlvig, Jenner, and Adam Ulrich of IFC Roofing inspected the roofs and

exteriors of the buildings at Garden Park. CIG believes that Philadelphia and Dahlvig hired

Jenner because they know that Haag and Jenner are biased for insurance companies and will give

them favorable, result-oriented investigations and reports on which Philadelphia and Dahlvig can

either deny or low-ball insurance claims for storm damage to an insured’s property. Texas courts

have previously found that Haag is a biased engineering company for insurers.

       Thereafter, CIG sent a bid to Philadelphia in the amount of $94,135.13 by Advantage

A.C. Solutions for repairs to the air conditioning units at Garden Park due to hail damage from

the subject storm. Philadelphia agreed to cover this portion of the loss and issued payment on

April 6, 2018 in the amount of $69,135.13, which represented the bid amount of $94,135.13 less

the $25,000 deductible. In this respect, Philadelphia agreed that hail from the subject storm

damaged the air conditioning units on the roofs at Garden Park, but then inconsistently and

erroneously determined that this same hail did not damage the surfaces of the roofs.

       True to form, in an April 18, 2018 report, Jenner made the following biased and

unsubstantiated conclusions:




                                                3
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         5 of 13
                                                              4 ofPageID
                                                                   12 PageID
                                                                         #: 15
                                                                             #: 30



           (1) The roof had been subjected to hailstone impacts on multiple occasions with the
               larger hailstones falling in the distant past (which happens to be before
               Philadelphia insured Garden Park);

           (2) The roof had been subjected to repeated patching with patches having been
               applied as early as 2002;

           (3) The EPDM membranes on two of the building roofs had a modest number of tears
               (Jenner found only 17 tears during his biased inspection). Possibly, with cleaning
               and further inspection the roof might reveal a few more. At least two tears were
               mechanically inflicted. Two other tears on the west roof also were consistent with
               mechanical contact rather than the random effects of hailstone impact. The other
               tears, including the associated dents in the underlying insulation substrate, are
               consistent with hailstone impacts. The large number of patches indicates that there
               are more fractures in the membrane than those observed;

           (4) The newer 2015/16 TPO membrane on the north building’s addition exhibited no
               fractures or other damage caused by hailstone impacts;

           (5) Tears in the EPDM membranes were not caused during a hailstorm within the
               past year and possibly the last two years and those membranes were damaged in a
               storm or storms many years in the past (which again happened to be before
               Philadelphia insured Garden Park);

           (6) Tears in the membrane could be repaired by application of patches; and

           (7) The TPO roof over the north building’s addition, installed in 2016, was not
               damaged by hailstone impacts.

       Although Jenner found that hail had caused damage to the roofs at Garden Park, he

concluded that this damage was old damage. Jenner’s biased and unsubstantiated findings

allowed Philadelphia to deny the claim for storm damage to CIG’s roofs from the April 10,2017

storm since Philadelphia did not insure Garden Park when Jenner erroneously alleged that the

damage occurred. As a result, in a May 9, 2018 letter, Philadelphia informed CIG that they

would not be paying anything further than the covered portion of the loss of $69,135.13 and

denied the remainder of the claim. By using Jenner and Haag and basing their claims on these

biased consultants. Philadelphia and Dahlvig violated Section 541.060 of the Texas Insurance

Code by refusing to pay a claim without conducting a reasonable investigation on that claim.




                                                4
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         6 of 13
                                                              5 ofPageID
                                                                   12 PageID
                                                                         #: 16
                                                                             #: 31



        After this denial, CIG hired a Texas licensed public adjuster and loss consultant, Jason

 Lanier of J.A. Lanier & Associates, Inc. (hereinafter “Lanier”), to assist CIG with its storm

damage insurance claim on Garden Park. CIG requested that Lanier inspect the property and

prepare an estimate for the storm damages to Garden Park from the April 10, 2017 hail storm.

 After his roof inspection, Lanier told Dahlvig that a full roof replacement would be required to

remediate the hail damage to the roofs of Garden Park from the April 10,2017 storm. Thereafter,

Mr. Lanier estimated the cost of this roof replacement at $3,333,442.45.

        CIG and Lanier also retained an experienced loss and roofing consultant, Gary Treider of

Chaparral Consulting and Forensics (hereinafter “Treider”), to investigate and report on the hail

and windstorm damage to Garden Park from the April 10, 2017 storm. In his October 14, 2018

report, Treider determined the following:

        (1) the roofs of the property were impacted by hail on April 10, 2017;

        (2) the hail caused approximately 36 fractures to the paper facer on the ISO insulation;

        (3) the paper facer factures no longer made the roof membrane bonded to the ISO roof
            insulation, therefore leaving the roof unable to resist uplift wind forces that it was
            designed and rated for;

        (4) the paper facer fractures adversely affect the fire rating of the roof assembly;

        (5) due to the EPDM roof membranes being de-bonded (loose), the tension where they
            are attached to parapet walls, curbs, and vents becomes much greater and leads to
            tearing of the membrane and causes it to pull away from the points of attachment;

        (6) significant roof leaks occurred as a result from the April 10,2017 hail storm; and

       (7) the EPDM roofs on the buildings of the property are not repairable and should be
           replaced.

A copy of his report was sent to Philadelphia and its adjusters.

       Thereafter, Philadelphia and its adjusters requested a re-inspection of the property. On

January 4, 2019, Philadelphia, its adjusters, and its consultants re-inspected Garden Park. Despite




                                                  5
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         7 of 13
                                                              6 ofPageID
                                                                   12 PageID
                                                                         #: 17
                                                                             #: 32



receiving the additional information and after re-inspecting the obvious storm damage to the

subject roofs, Jenner issued a February 26, 2019 supplemental report stating that his original

conclusions remained unchanged. Despite knowing that the roofs of Garden Park needed to be

replaced and after receiving Treider’s report and re-inspecting the property, Philadelphia

informed CIG that they were still denying the claim based on Mr. Jenner’s reports.

       After receiving Treider’s report and re-inspecting Garden Park, liability on CIG’s

insurance claim should have become reasonably clear to Dahlvig and Philadelphia.

Nevertheless, Dahlvig and Philadelphia choose to ignore Treider’s report and continued to rely

on their biased engineer. In doing so, Dahlvig and Philadephia have violated Section 541.060 of

the Texas Insurance Code for failing to attempt in good faith to effective a prompt, fair and

equitable settlement of a claim on which the insurer’s liability had become reasonably clear. To

date, Philadelphia and its adjusters have failed and refused to pay CIG any policy benefits for the

proper repair of the storm damage to the roofs at Garden Park from the April 10, 2017 storm. As

a result, Philadelphia owes CIG $3,333,442.45 on its storm damage insurance claim.

                          V. Cause of Action for Breach of Contract

       According to the insurance policy that Plaintiff purchased, Philadelphia has the duty to

investigate and pay Plaintiff policy benefits for claims made for damages to Garden Park caused

by hail and windstorm. The subject wind and hail storm caused substantial damage to Plaintiff’s

property, which damage is covered under Plaintiffs insurance policy with Philadelphia.

Philadelphia has breached its contractual obligation and the subject insurance policy by failing to

pay Plaintiff policy benefits for the cost to properly repair the wind and hail storm damage to its

property. Philadelphia has also breached any contractual provisions on timely investigating,

adjusting, and paying Plaintiffs storm damage insurance claim. As a result of these breaches of




                                                c
                                                    6
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         8 of 13
                                                              7 ofPageID
                                                                   12 PageID
                                                                         #: 18
                                                                             #: 33



contract, Plaintiff has suffered the damages that are described in this petition.



          VI. Causes of Action for Violation of Chanter 542 of the Insurance Code

       Philadelphia’s conduct that is described in this petition violates Chapter 542 of the Texas

Insurance Code. Within 15 days after the receipt of either actual or written notice of Plaintiffs

insurance claim, Philadelphia did not request from Plaintiff any items, statements, and forms that

it reasonably believed at that time would be required from Plaintiff for this claim. As a result,

Philadelphia has violated Chapter 542 by failing to accept or reject Plaintiffs claim in writing

within 36 days after receiving either actual or written notice of its claim. Philadelphia has also

violated Section 542.058 by failing to pay Plaintiffs claim within 75 days after it received either

actual or written notice of the claim or within 60 days after any other applicable statutory period.

In the event it is determined that Philadelphia owes Plaintiff any additional monies, then

Philadelphia has automatically violated Chapter 542 of the Texas Insurance Code.

                                  VII. DTPA Causes of Action

       Plaintiff incorporates all the allegations in this petition for these causes of action against

Defendant Philadelphia under the provisions of the DTPA. Plaintiff has met all conditions

precedent to bringing these causes of action against Defendant. Specifically, Defendant’s

violations of the DTPA include, without limitation, the following matters:

       A. By its acts, omissions, failures, and conduct that are described in this petition,
       . Defendant Philadelphia has violated Sections 17.46(b)(5), (7), (12), and (20) of the
          DTPA. In this respect, Defendant’s violations include, without limitation, (1) its
          unreasonable delays in the investigation, adjustment and resolution of Plaintiffs
          claims, (2) its failure to properly investigate Plaintiffs claim, (3) its hiring of biased
          consultants to obtain result-oriented reports and estimates to assist the insurer in
          delaying Plaintiffs insurance claim, and (4) its failure to pay for the proper repair of
          Plaintiffs property on which Defendant’s liability had become reasonably clear;

       B. As described in this petition, Defendant represented to Plaintiff that the subject




                                                  7
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         9 of 13
                                                              8 ofPageID
                                                                   12 PageID
                                                                         #: 19
                                                                             #: 34



           insurance policy and Defendant’s adjusting and investigative services had
           characteristics or benefits that they did not have, which gives Plaintiff the right to
           recover under Section 17.46(b)(5) of the DTP A;

       C. As described in this petition, Defendant represented to Plaintiff that the subject
          insurance policy and Defendant’s adjusting and investigative services were of a
          particular standard, quality, or grade when it was of another in violation of Section
          17.46(b)(7) of the DTPA;

       D. As described in this petition, Defendant represented to Plaintiff that the subject
          insurance policy and Defendant’s adjusting and investigative services conferred or
          involved rights, remedies, or obligations that it did not have, which gives Plaintiff the
          right to recover under Section 17.46 (b)( 12) if the DTPA;

       E. By representing that Defendant would pay to repair the damages caused by hail and
          windstorm and then not doing so, Defendant has violated Sections 17.46(b)(5), (7),
          and (12) of the DTPA;

       F. Defendant has breached an express warranty that the damage caused by hail and
          windstorm would be covered under the subject insurance policy. This breach entitles
          Plaintiff to recover under Sections 17.46(b)(12) and (20) and 17.50(a)(2) of the
          DTPA;

       G. Defendant’s actions, as described in this petition, are unconscionable in that it took
          advantage of Plaintiff s lack of knowledge, ability, and experience to a grossly unfair
          degree. Defendant’s unconscionable conduct gives Plaintiff the right to relief under
          Section 17.50(a)(3) of the DTPA; and

       H. Defendant’s conduct, acts, omissions, and failures, as described in this petition, are
          unfair practices in the business of insurance in violation of Section 17.50(a)(4) of the
          DTPA.

All of the above-described acts, omissions, and failures of Defendant are a producing cause of

Plaintiffs damages that are described in this petition.

                    VIII. Causes of Action for Unfair Insurance Practices

       Plaintiff incorporates all the allegations in this petition for these causes of action against

Defendant Philadelphia under the Texas Insurance Code. Plaintiff has satisfied all conditions

precedent to bringing these causes of action. By its acts, omissions, failures, and conduct,

Philadelphia has engaged in unfair and deceptive acts or practices in the business of insurance in




                                                 8
Case
   Case
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                      2 Filed
                                          10/10/19
                                               10/10/19
                                                    PagePage
                                                         10 of913
                                                                ofPageID
                                                                  12 PageID
                                                                         #: 20
                                                                             #: 35



 violation of Chapter 541 of the Texas Insurance Code. Such violations include, without

 limitation, ail the conduct described in this petition plus Defendant's failures to properly

 investigate Plaintiffs claim. They also include Defendant’s unreasonable delays in the

 investigation, adjustment, and resolution of Plaintiffs claim and Defendant’s failure to pay for

the proper repair of Plaintiff s property on which its liability had become reasonably clear. They

 further include Defendant’s hiring of biased adjusters and consultants to obtain result-oriented

reports to assist the insurer in denying Plaintiffs insurance claim, which does not constitute a

reasonable investigation. In addition, Defendant failed to look for coverage and give Plaintiff the      -

benefit of the doubt. Specifically, Defendant is guilty of the following unfair insurance practices:

        A. Engaging in false, misleading, and deceptive acts or practices in the business of
           insurance in this case;

        B. Engaging in unfair claims settlement practices;

        C. Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the
           coverage at issue;

        D. Not attempting in good faith to effectuate a prompt, fair, and equitable settlement of
           Plaintiffs claim on which Defendant’s liability had become reasonably clear;

        E. Failing to affirm or deny coverage of Plaintiff s claim within a reasonable time;

        F. Refusing to pay Plaintiffs claim without conducting a reasonable investigation with
           respect to the claim; and

        G. Failing to provide promptly to a policyholder a reasonable explanation of the basis in
           the insurance policy, in relation to the facts or applicable law, for the denial of a claim
           or for the offer of a compromise settlement.

        Philadelphia has also breached the Texas Insurance Code when it breached its duty of

good faith and fair dealing. Defendant’s conduct as described herein has resulted in Plaintiffs

damages that are described in this petition.




                                                  9
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         11 of10
                                                               13ofPageID
                                                                    12 PageID
                                                                          #: 21
                                                                              #: 36



               IX. Cause of Action for Breach of Duty of Good Faith and Fair Dealing

         Plaintiff incorporates all the allegations of the preceding paragraphs for this cause of

 action. By its acts, omissions, failures, and conduct, Philadelphia has breached its common law

 duty of good faith and fair dealing by denying Plaintiffs entire claim without any reasonable

 basis and by failing to conduct a reasonable investigation to determine whether there was a

 reasonable basis for its denial. Philadelphia has also breached this duty by unreasonably delaying

 payment of Plaintiffs entire claim and by failing to settle Plaintiffs claim because Philadelphia

 knew or should have known that it was reasonably clear that the claim was covered. This

 conduct of Philadelphia is the proximate cause of Plaintiff s damages.

                                     X. Waiver and Estonnel

         Defendant has waived and is estopped from asserting any defenses, conditions,

 exclusions, or exceptions to coverage not contained in any reservation of rights or denial letters

 previously sent to Plaintiff.

                                           XI. Damages

         The above described conduct of Defendant has caused Plaintiffs damages, which

 include, without limitation, the cost to properly repair its property in the amount of

 $3,333,442.45 and any investigative and engineering fees incurred during the claim process.

 Plaintiff is also entitled to recover the amount of its claim plus an eighteen percent per annum

 interest on that amount against Philadelphia as damages under Section 542.060 of the Texas

 Insurance Code. All the damages described in this petition are within the jurisdictional limits of

 this Court.

                                     II. Additional Damages

        Defendant has also "knowingly" and “intentionally” committed deceptive trade practices




                                                 10
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         12 of11
                                                               13ofPageID
                                                                    12 PageID
                                                                          #: 22
                                                                              #: 37



 and unfair insurance practices as those terms are defined in the applicable statutes. As a result,

 Plaintiff is entitled to additional damages under Section 17.50(b)(1) of the DTPA and Chapter

 541 of the Texas Insurance Code.

                                    XIII. Exemplary Damages

         Philadelphia’s breach of its duty of good faith and fair dealing owed to Plaintiff was done

 intentionally and with “malice” and “gross negligence” as those terms are defined in Chapter 41

 of the Texas Civil Practice and Remedies Code. These violations by Defendant are the type of

 conduct that the State of Texas protects its citizens against by the imposition of exemplary

 damages. Therefore, Plaintiff seeks the recovery of exemplary damages in an amount to be

 determined by the finder of fact that is sufficient to punish Defendant for its wrongful conduct

 and to set an example to deter Defendant and others similarly situated from committing similar

 acts in the future.

                                       XIV. Attorneys’ Fees

         As a result of Defendant’s conduct that is described in this petition, Plaintiff has been

 forced to retain the undersigned attorneys to prosecute this action and has agreed to pay

 reasonable attorneys’ fees. Plaintiff is entitled to recover these attorneys’ fees under Chapter 38

 of the Texas Civil Practices and Remedies Code; Chapters 541 and 542 of the Texas Insurance

 Code; and Section 17.50 of the DTPA*.

                              XV. Rule 194 Requests for Disclosure

         Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is requested to

 disclose, within 50 days of service of this request, the information or material described in Rule

 194.2(a) through (1).

         WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a trial by jury and also




                                                 11
CaseCase
     4:19-cv-00747-RWS-KPJ
         4:19-cv-00747 Document
                            Document
                                1-3 Filed
                                     2 Filed
                                          10/10/19
                                              10/10/19
                                                    PagePage
                                                         13 of12
                                                               13ofPageID
                                                                    12 PageID
                                                                          #: 23
                                                                              #: 38



 requests that Defendant be cited to appear and answer, and on final hearing, the court award

 Plaintiff a judgment against Defendant for the following:

        1. Actual, economic, additional, and exemplary damages in an amount within the
           jurisdictional limits of the court;

        2. Reasonable attorneys’ fees through trial and on appeal;

        3. Pre-judgment and post-judgment interest as provided by law;

        4. Costs of court; and

        5. Such other and further relief to which Plaintiff may be justly entitled.

                                                              Respectfully submitted,

                                                             Loree & Lipscomb
                                                             The Terrace at Concord Park
                                                             777 East Sonterra Blvd, Suite 320
                                                             San Antonio, Texas 78258
                                                             Telephone: (210) 404-1320
                                                             Facsimile: (210)404-1310



                                                             By.
                                                                   Robert W. Loree /
                                                                   State Bar No. 1R379200
                                                                   Email: rob@lhllawfirm.com
                                                                   Stephen M. Fields
                                                                   State Bar No. 24096598
                                                                   Email: steDhen@Ihllawfirm.com
                                                                   Cassandra Pruski
                                                                   State Bar No. 24083690
                                                                   Email: cassie@lhllawfirm.com

                                                             Attorneys for Plaintiff




                                                 12
